        Case 1:18-cr-00217-KMW Document 122-1 Filed 06/27/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA      :
                                              ORDER
              - v. -                :
                                              18 Cr. 217 (KMW)
TODD SCHLIFSTEIN,                   :

                  Defendant.        :
- - - - - - - - - - - - - - - x


             WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

June 26, 2019;

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York
             June ___, 2019



                                     __________________________________
                                     THE HONORABLE KIMBA M. WOOD
                                     UNITED STATES DISTRICT JUDGE
